DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in reply to Applicant’s Response dated 08/09/2021. Claims 1, 12, 20, and 22 are amended. Claims 7, 8, 17, 18, and 23 are cancelled. Claims 1-6, 9-16, 19-22, and 24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showering (US 20140100813) in view of Metois et al. (US 20130329013, hereinafter Metois).

As to claim 20, Showering discloses a mobile computing device (FIGS. 1-3, mobile computer 100), comprising:
a tracking sensor (FIG. 3 and [0034], sensing device 1208);
an input assembly (FIG. 2 and [0029], keyboard 1226);
(FIG. 3, processor 1060), the controller configured to:
control the tracking sensor to track successive poses of the computing device in a frame of reference (FIG. 4 and [0040], Trajectory Tracking state; see FIG. 1 and [0019]-[0020], the mobile computer 100 and the item 110 dimensions of which are to be determined, are in the three-dimensional coordinate system [i.e. a frame of reference]);
in response to receiving each of a plurality of inputs via the input assembly, generate a respective position in the frame of reference based on a current one of the poses (FIG. 1 and [0022], A user of the mobile computer 100 can position the computer at one corner 102a of the item 110 dimensions of which are to be determined, and initiate the dimensioning operation via a user interface action, for example, by pressing a button or issuing a voice command. The user can then move the mobile computer 100 along the edges 104a-104c of the item, and the mobile computer can track its own motion by recording the inputs from the motion sensing device to produce a series of spatial points representing the path of the computer, including points along the edges 104a-104c and points corresponding to the corners 102a-102d. Having positioned the mobile computer successively at each extremity (e.g., a corner) of the item …);
generate, based on the positions, an object boundary in the frame of reference (see [0022], the mobile computer can track its own motion by recording the inputs from the motion sensing device to produce a series of spatial points representing the path of the computer, including points along the edges 104a-104c and points corresponding to the corners 102a-102d [i.e. object boundary]); and
dimension the object based on the generated object boundary (FIG. 4, Calculate Dimensions State; see [0023], [0042]).
Showering fails to explicitly disclose a dimensioning accessory including a notch configured to engage with a corner of an object, wherein the input assembly includes a button disposed within the notch.
However, Metois teaches a dimensioning accessory including a notch configured to engage with a corner of an object (FIGS. 7A-7B, see the handle unit including an indentation on the surface [i.e. a notch]; see FIG. 8, wherein the input assembly includes a button disposed within the notch (Metois; see [0117], trigger button).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Showering using the teachings of Metois to include a dimensioning accessory including a notch configured to engage with a corner of an object, wherein the input assembly includes a button disposed within the notch in order to accurately and quickly determine the dimensions of a package without regard to the orientation of the object relative to the device by using a device that is not fixed in position relative to the package (Metois; [0004]).

As to claim 21, the combination of Showering and Metois further discloses further comprising a device housing (Metois; FIGS. 7A-7B and [0117], computing device (as shown a smart phone device) mounted on the handle); 
(Metois; FIGS. 7A-7B and [0117], computing device (as shown a smart phone device) mounted on the handle … other types of computing devices may be used, e.g., a tablet computer, laptop computer etc.).

As to claim 22, the combination of Showering and Metois further discloses wherein the input assembly further includes at least one of a trigger, a second button, and a selectable element presented via an output assembly (Showering; see [0029], keyboard 1226 disposed on a hand held housing 1014. Two of the keys on keyboard 1226 are designated as a dimensioning program start key 1227; see [0030]).

As to claim 24, the combination of Showering and Metois further discloses further comprising a camera (Showering; FIGS. 2-3, display 1222; FIG. 3 and [0035], imaging assembly 900) and an output assembly (Showering; FIGS. 2-3 and [0042], display 1222), 
Showering as modified by Metois fails to explicitly disclose wherein the controller is further configured to:
detect, based on the tracked poses of the computing device, that the object boundary intersects with a field of view of the camera; and
in response to the detection, control the output assembly to present the object boundary overlaid on a camera feed.
However, Metois teaches wherein the controller is further configured to:
determine, based on the tracked poses of the computing device, that the object boundary intersects with a field of view of the camera (see FIG. 8 and [0118]); and
(see FIG. 8 and [0118]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Showering using the teachings of Metois to configure the controller to: determine, based on the tracked poses of the computing device, that the object boundary intersects with a field of view of the camera; and in response to the determination, control the output assembly to present the object boundary overlaid on a camera feed in order to accurately and quickly determine the dimensions of a package without regard to the orientation of the object relative to the device by using a device that is not fixed in position relative to the package (Metois; [0004]).

Allowable Subject Matter
Claims 1-6, 9-16 and 19 are allowed.

Response to Arguments
Applicant’s amendments and arguments, filed on 08/09/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Applicant's arguments, filed on 08/09/2021, with respect to claim 20 have been fully considered but they are not persuasive. 
Applicant argues that neither Metois, nor the remaining cited references, alone or in combination, teaches or fairly suggests “a dimensioning accessory including a notch configured 
The examiner respectfully disagrees. First, the examiner is referring to the indentation of the handle not the indentation of the sensor unit as seems to be argued by the Applicant. Second, Applicant’s arguments about the specific manner in which the references are combined are unpersuasive because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). These arguments are unpersuasive because “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. . . . Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). The Examiner’s proposed combination relies on combining these teachings, not the specific structures of each reference and an ordinarily skilled artisan would have been capable of adapting the input assembly with a button disposed within the notch such that it would not interfere with the depth camera when attempting to activate the button.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482